Name: Commission Directive 95/10/EC of 7 April 1995 fixing the method of calculating the energy value of dog and cat food intended for particular nutritional purposes
 Type: Directive
 Subject Matter: marketing;  agricultural activity;  foodstuff;  consumption
 Date Published: 1995-04-22

 Avis juridique important|31995L0010Commission Directive 95/10/EC of 7 April 1995 fixing the method of calculating the energy value of dog and cat food intended for particular nutritional purposes Official Journal L 091 , 22/04/1995 P. 0039 - 0040COMMISSION DIRECTIVE 95/10/EC of 7 April 1995 fixing the method of calculating the energy value of dog and cat food intended for particular nutritional purposes (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs (1), as last amended by Directive 93/74/EEC (2), and in particular Article 10 (d) thereof,Whereas Article 5 (1) (d) of Council Directive 93/74/EEC on feedingstuffs intended for particular nutritional purposes provided for specific labelling declarations concerning animal feedingstuffs intended for particular nutritional purposes;Whereas, when Commission Directive 94/39/EC of 25 July 1994 establishing a list of intended uses of animal feedingstuffs for particular nutritional purposes (3), amended by Directive 95/9/EC (4), was adopted, certain nutritional purposes, for which the energy value is an essential nutritional characteristic, could not be included because of the absence of a Community method for checking the energy value in pet foods;Whereas the methods for calculating energy value that are currently available are not entirely satisfactory, either at the control level or with regard to the accuracy of the data;Whereas, however, pending the availability of a satisfactory method, a provisional method should be adopted for a defined period to make possible the declaration of the energy value of feedingstuffs intended for certain particular nutritional purposes, to allow the use of those feedingstuffs for feeding animals in certain situations which necessitate the use of a diet specific to their condition;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1 Where the energy value of dog and cat food intended for particular nutritional purposes must be declared pursuant to Article 5 (1) (d) of Directive 93/74/EEC, Member States shall lay down that such value is to be calculated using the method described in the Annex to this Directive.Article 2 Member States shall provide that the method of calculating the energy value of dog and cat food intended for particular nutritional purposes set forth in the Annex shall be valid until 30 June 1998.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary for them to comply with this Directive no later than 30 June 1995. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by the Member States.2. Member States shall communicate to the Commission the text of the essential provisions under national law that they adopt in the sphere governed by this Directive.Article 4 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 7 April 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 86, 6. 4. 1979, p. 30.(2) OJ No L 237, 22. 9. 1993, p. 23.(3) OJ No L 207, 10. 8. 1994, p. 20.(4) See page 35 of this Official Journal.ANNEX METHOD OF CALCULATING THE ENERGY VALUE OF DOG AND CAT FOOD INTENDED FOR PARTICULAR NUTRITIONAL PURPOSES 1. Method of calculating and expressing energy value The energy value of dog and cat food intended for particular nutritional purposes must be calculated using the formula set out below, on the basis of the percentages of certain analytical constituents of the food; this value is expressed in megajoules (MJ) of metabolizable energy (ME) per kilogram of compound feedingstuff, thus:(a) dog and cat food with the exception of cat food with a moisture content exceeding 14 %:MJ/kg of ME = 0,1464 Ã  % crude protein + 0,3556 Ã  % crude oils and fats + 0,1464 Ã  % nitrogen-free extract(b) cat food with a moisture content exceeding 14 %:MJ/kg of ME = (0,1632 Ã  % crude protein + 0,3222 Ã  % crude oils and fats + 0,1255 Ã  % nitrogen-free extract) - 0,2092where the percentage of nitrogen-free extract is calculated by taking the difference between 100 and the percentage of moisture, crude ash, crude protein, crude oils and fats and crude fibre.2. Tolerances applicable to the declared values If the official inspection provided for in Article 12 of Directive 79/373/EEC reveals a discrepancy between the result of the inspection and the declared energy value (increased or reduced energy value of the feedingstuff), a tolerance of 15 % shall be applied.3. Expression of result After application of the above formula, the result obtained must be given to one decimal place.4. Sampling and analysis methods Sampling of the compound feed and determination of the content of the analytical constituents indicated in the method of calculation must be performed in accordance with, respectively, Community sampling methods and analysis methods for the official control of feedingstuffs.